UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and STATE
FARM FIRE AND CASUALTY COMPANY
                                                             ORDER
                          Plaintiffs,
        -against-
                                                             CV-18-289 (ILG)
JULES PARISIEN, M.D., et. al.

                           Defendants.
---------------------------------------------------------x

GLASSER, Senior United States District Judge:

        On November 26, 2018, this Court issued a preliminary injunction which temporarily

stayed Defendants’ right to further commence and prosecute any no-fault arbitrations and state

court actions. (ECF No. 112).

        On November 1, 2019, Plaintiffs moved this Court to enforce the injunction, alleging its

violation by four Defendants.1 (ECF Nos. 199, 200). Exhibit A to Plaintiffs’ memorandum of law

lists six motions pending in New York state court, filed by those Defendants after the injunction

took effect.2 (ECF No. 200-1). A hearing was held on Plaintiffs’ motion, at the conclusion of which

the Court found the injunction was willfully and unjustifiably violated. (ECF No. 203).

        Plaintiffs’ motion is GRANTED in its entirety. Defendants are ordered to withdraw the

state court motions. They are further ordered to pay Plaintiffs’ attorney any fees and costs incurred

in making this motion, pending his submission of an affidavit specifying the amounts due.



1
  Plaintiffs allege violation by Defendants Charles Deng Acupuncture, P.C. (“Deng”), Francois
Jules Parisien, M.D. (“Parisien”), Darren Mollo, D.C. (“Mollo”) and Oleg Rybak (“Rybak”). (ECF
No. 200 at 2).
2
 Of the six state court motions, three are brought by Parisien, two by Deng and one by Mollo.
All are supported by sworn affidavits by Rybak, as their attorney. (Id.)
                                                         1
      SO ORDERED.

Dated: Brooklyn, New York
       November 8, 2019

                            /s/
                            I. Leo Glasser   U.S.D.J.




                               2
